Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on 08/16/2021 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 11 and 17 are in independent form. 

Allowable Subject Matter
3.	Claims 8-10, 15-16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.				

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 11-12 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Woo et al. (US PG Pub 2017/0140552) Published on May 18, 2017 in view of Weber et al. (US PG Pub 2015/0049017) published February 19, 2015.

	As per claim 1, 11 and 17, Woo teaches:  A method of controlling a virtual element in response to hand gestures detected with an eyewear device, the eyewear device comprising a camera system(Para[0040-0042], as taught by Woo), an image processing system, and a display for presenting the virtual element, the method comprising: 
capturing frames of video data with the camera system(fig 8 and shows multiple frames of video, as taught by Woo); 
controlling movement of the virtual element relative to the display in accordance with the associated action(Para[0040] select and manipulate a virtual three-dimensional (3D) object according to a hand gesture of the user, as taught by Woo).
Woo does not explicitly teach detecting a series of hand shapes in the captured frames of video data with the image processing system; determining whether the detected series of hand shapes matches a predefined series of hand gestures associated with an action; and 
On the other hand, Weber teaches detecting a series of hand shapes in the captured frames of video data with the image processing system(fig 7Para[0022][0034] fig 3A-C shows possible hand gesture, as taught by Weber); 
determining whether the detected series of hand shapes matches a predefined series of hand gestures associated with an action(fig 7 Para[0034] matching the set pints which includes position of the hand with the stored hand gesture, as taught by  Weber); and
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Woo invention with the teaching of Weber because doing so would result in increased efficiency and accuracy by using the position information for one or more features of the user's hand at one point in time and/or changes in the position information over a period of time, as represented in the captured image(s).

	As per claim 2 and 12, the combination of Woo and weber teaches determining whether the detected series of hand shapes matches a second predefined series of hand gestures associated with a second action(fig 7 Para[0034, as taught by Weber); and controlling the movement of the virtual element relative to the display in accordance with the associated second action(fig 7 Para[0034] e.g. 712, as taught by Weber).

	3.	Claims 3 and 5 are rejected under 35 U.S.C 103 as being unpatentable over Woo et al. (US PG Pub 2017/0140552) Published on May 18, 2017 in view of Weber et al. (US PG Pub 2015/0049017) published February 19, 2015 in further view of Mittal (US PG Pub 2014/0225918) published on August 14, 2014.
	
	As per claim 3 and 5, the combination of Woo and weber does not explicitly teach identifying, in the frames of video data with the image processing system, a current thumb position relative to the display; and presenting an item highlight near one of the plurality of virtual elements on the display according to the identified current thumb position.
	On the other hand, Mittal teaches identifying, in the frames of video data with the image processing system, a current thumb position relative to the display(fig 4-5 shows thumb location on the screen, as taught by Mittal); and presenting an item highlight near one of the plurality of virtual elements on the display according to the identified current thumb position(fig 4-5 shows area between the thumbs has been selected, as taught by Mittal).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Woo and Weber invention with the teaching of MIttal because doing so would result in increased efficiency and accuracy by allowing a user selecting a desired area.

	3.	Claims 4-6, 13-14 and 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Woo et al. (US PG Pub 2017/0140552) Published on May 18, 2017 in view of Weber et al. (US PG Pub 2015/0049017) published February 19, 2015 in further view of Mittal (US PG Pub 2014/0225918) published on August 14, 2014 in further view of Park (US PG Pub 2010/0085317) published on April 08, 2010.

	As per claim 4, the combination of Woo, Mittal and weber teaches wherein the step of controlling movement of the virtual element comprises: identifying, in the frames of video data with the image processing system, a current thumb position relative to the virtual element (fig 4-5 shows thumb located on the display, as taught by Mittal); and 
the combination of Woo, Mittal and weber does not teach in response to determining whether the identified thumb position is within a predefined area on the display relative to the virtual element, presenting the virtual element at a series of locations on the display in accordance with the identified. current thumb position, such that the virtual element appears to move in near real time as the current thumb position moves.
On the other hand, Park teaches in response to determining whether the identified thumb position is within a predefined area on the display relative to the virtual element, presenting the virtual element at a series of locations on the display in accordance with the identified current thumb position, such that the virtual element appears to move in near real time as the current thumb position moves(fig 5-9 displayed elements changes position corresponding to the position of the finger, as taught by Park).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Woo, Mittal and Weber invention with the teaching of Park because doing so would result in increased efficiency by adjusting the elements displayed on the interface according to the position of the finger.

	As per claim 5 , 13 and 18, the combination of Woo, Park, Mittal and weber teaches determining whether the detected series of hand shapes matches a selecting hand gesture associated with a selecting action, wherein the selecting hand gesture comprises a selecting motion selected from the group consisting of: tapping the thumb against a side of the extended finger or another finger, tapping the thumb near the tip end of the extended finger or another finger, flexing the thumb, contracting a hand in a grasping motion(fig 6A, as taught by Park), lingering the thumb at a generally stationary location relative to the display, and removing the hand from the camera field of view; and presenting on the display a selected element in accordance with the associated selecting action(fig 5-9, as taught by Park).

	As per claim 6, 14 and 19, the combination of Woo, Park, Mittal and weber teaches wherein the virtual element comprises a plurality of virtual elements, each associated with a secondary graphical element presented in a display order, the method further comprising: determining whether the detected series of hand shapes matches a navigating hand gesture associated with a navigating action, wherein the navigating hand gesture comprises a navigating motion selected from the group consisting of: rotating a hand in excess of a predetermined angle of rotation relative to a wrist, swiping the thumb, the extended finger, or another finger in excess of a predetermined lateral distance, and contracting the hand in a grasping motion(fig 6A, as taught by Park); and presenting on the display a selected secondary graphical element, in the display order, in accordance with the associated navigating action(fig 5-9, as taught by Park).

	3.	Claims 7 are rejected under 35 U.S.C 103 as being unpatentable over Woo et al. (US PG Pub 2017/0140552) Published on May 18, 2017 in view of Weber et al. (US PG Pub 2015/0049017) published February 19, 2015 in further view of Mittal (US PG Pub 2014/0225918) published on August 14, 2014 in further view of Park (US PG Pub 2010/0085317) published on April 08, 2010 in further view of SUN (US PG Pub 2014/0347289) published on November 27, 2014.

	As per claim 7, the combination of Woo, Park, Mittal and weber does not teach wherein the step of presenting a selected secondary graphical element comprises: identifying an initial rotational direction associated with the navigating hand gesture; presenting a previous secondary graphical element in the display order in response to a counterclockwise initial rotational direction; and presenting a subsequent secondary graphical element in the display order in response to a clockwise initial rotational direction.
	On the other hand, Sun teaches wherein the step of presenting a selected secondary graphical element comprises: identifying an initial rotational direction associated with the navigating hand gesture(fig 14B-C, as taught by Sun); presenting a previous secondary graphical element in the display order in response to a counterclockwise initial rotational direction(fig 14B-C, as taught by Sun);; and presenting a subsequent secondary graphical element in the display order in response to a clockwise initial rotational direction(fig 14B-C, as taught by Sun).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Woo, Mittal, Park and Weber invention with the teaching of Sun because doing so would result in increased efficiency by adjusting the elements displayed on the interface according to the position of the finger.
						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, August 13, 2022